Citation Nr: 0114797	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1972.

The current appeal arose from a September 1996 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  
The RO granted entitlement to an increased evaluation of 40 
percent for lumbosacral strain effective January 8, 1996, the 
date of receipt of the veteran's claim for increased 
compensation benefits.

In November 2000 the Board of Veteran's Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request to provide oral testimony before a travel Member of 
the Board at the RO.  The veteran failed to report for the 
travel board hearing scheduled in December 2000, and the case 
has been returned to the Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Court has held that a veteran is entitled to be evaluated 
under all potentially applicable Codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

With regard to conclusions reached on any given medical issue 
to include a determination with regard to such things as 
degree or extent of functional impairment of a disability, 
etc., the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).
The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

The veteran's low back disability is currently rated under 
Diagnostic Code 5295 for lumbosacral strain.  The record 
suggests that peripheral neuropathy may be part of the 
service-connected low back disability.  Thus, lumbosacral 
strain may also be evaluated under Diagnostic Code 5293 for 
intervertebral disc syndrome for which a maximum schedular 
evaluation of 60 percent is provided, and under Diagnostic 
Code 5292 for limitation of motion of the lumbar spine.  

In VAOPGCPREC 36-97, the VA General Counsel held that 
diagnostic code 5293 involves loss of range of motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
Johnson v. Brown, 4 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

In the instant case, the veteran was accorded a VA spine 
examination in September 1998.  On examination mechanical low 
back pain with history of radiculopathy and peripheral 
neuropathy were diagnosed.  The VA examiner noted that nerve 
conduction studies had not been accorded to the veteran, 
although he had been scheduled for such.  In the absence of 
objective verification (nerve conduction studies) the 
examiner opined that peripheral neuropathy did not appear to 
be related to the service-connected low back disability.  He 
further stated that he was unsure of the etiology of 
peripheral neurology, stating that it could be idiopathic or 
related to some other remote cause.  The examination report 
is somewhat ambiguous as to whether the VA examiner had full 
access to the veteran's medical records.  It appears that the 
examiner was reciting the veteran's subjectively reported 
medical history.  

The examination report is inadequate for rating purposes.  
Specifically, the veteran has not been accorded nerve 
conduction studies.  In light of the reported subjective 
symptomatology and objective clinical findings the Board 
finds that nerve conduction studies are a critical part of 
the adjudication of this increased rating issue.

Moreover, the possibility that the September 1998 VA spine 
examination might have been conducted without access to the 
veteran's claims file also renders the subject examination 
inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 
(2000) ("It is...essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.") See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  (emphasis added)).

The Board also finds that the VA examination of September 
1998 did not include a consideration of the criteria of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 in assessing the nature and 
extent of severity of the service-connected disability of the 
back.  The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his low 
back disability.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).

3.  The RO should arrange for VA special 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other appropriate 
available specialists including on a few 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his low back 
disability.  
The claims file, copies of the criteria 
under Diagnostic Codes 5292, 5293, 5295 
and 38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  The examinations 
should include any special diagnostic 
tests, including nerve conduction studies 
that are deemed necessary for an accurate 
assessment.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so indicate.
(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected low back disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back 
disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the non- 
service connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the non-service connected 
problem can not be dissociated, the 
examiners should so indicate.

The examiners must be requested to 
express an opinion as to whether 
peripheral neuropathy found on 
examination(s), or any other disorder(s) 
found on examination of the back, is/are 
secondary or part and parcel of the 
service-connected lumbosacral strain.  
The examiners must also express an 
opinion as to the impact of the service-
connected low back disability on the 
ability of the veteran to perform 
substantially gainful work.

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for a VA examination(s) in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 40 percent for 
lumbosacral strain.  In so doing, the RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4,40, 4.45, 4.59 (2000), as 
warranted.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of for a response should be 
provided.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


